Citation Nr: 1747447	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-32 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a written statement received in August 2015, the Veteran appears to have raised the issue of entitlement to service connection for a skin condition.  The Veteran is advised that his statement does not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  The Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1. Service connection is in effect for posttraumatic stress disorder with major depressive disorder (hereinafter, "PTSD"), rated as 70 percent disabling, and for tinnitus, rated as 10 percent disabling.  

2. Resolving doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's PTSD precludes him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veteran has reported that he has been continuously treated at the Tulsa Vet Center.  Although these records are not associated with the claims file, the Board finds that remanding the case obtain them would provide no benefit to the Veteran, because the TDIU claim is being granted in full.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the Veteran").  Thus, the Board will proceed with adjudication of the claim.   See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran asserts that he is unable to obtain or maintain substantially gainful employment due to the severe effects of his PTSD which prevent him from maintaining relationships and operating in stressful situations.  See September 2015 substantive appeal.  In his February 2015 TDIU application, he explained that he was last employed at M. B. S. in June 2012, and that he attended college for two years.  He maintains that although he left M. B. S. because he retired (and was not terminated), his supervisor accommodated his PTSD symptoms, including his quick temper, because his supervisor was a Korean War veteran.  See September 2015 substantive appeal.  

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

The Veteran meets the schedular requirements for a TDIU from October 22, 2014, as his PTSD has been rated as 70 percent disabling, and his tinnitus has been rated as 10 percent disabling, from that date.  His combined schedular rating is 70 percent.  

In December 11, 2014, the Veteran underwent a VA examination.  That examiner noted severe PTSD symptoms, including near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  The examiner also recorded the Veteran's reports of social isolation, noting that he had "given up" on relationships, preferred to be by himself, and did not have any hobbies.  The Veteran stated that he attends PTSD group therapy on a weekly basis, sees an individual counselor, and that his primary VA doctor put him on psychiatric medication but discontinued it because it made him sleep all the time.  The examiner found that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  

In March 2015, the Veteran submitted a PTSD disability benefits questionnaire (DBQ) completed by his treating social worker.  The social worker noted PTSD symptoms including difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish or maintain effective relationships.  She noted his strained relationships with his brother and sister-in-law, and that he quickly becomes angered by interactions with others, including medical providers.  She added that the Veteran's anxiety, hypervigilance, avoidance, and re-experiencing his stressor affect his social interactions and mood.

VA treatment records, including in July 2015, note PTSD symptoms of nightmares, hallucinations, anger, and paranoia.  

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his PTSD, and, therefore, that the criteria for a TDIU are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2017); See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

In making this determination, the Board has considered the Veteran's level of education, his employment history, and his level of disability due to his PTSD.  It affords great weight to the clinical findings noting severe PTSD symptoms, including near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and difficulty in adapting to stressful circumstances, including in a work or worklike setting.  These findings are consistent with the symptoms noted in the VA treatment records and with the Veteran's lay reports.  Moreover, given the Veteran's descriptions of isolation, anger, and hypervigilance, and the clinicians' assessments that his PTSD symptoms cause significant impairment in social functioning, the Board finds that his symptoms would similarly impair workplace interactions with co-workers, supervisors, and/or customers, and render the Veteran unable to adapt to the stresses and demands of a workplace.  Therefore, the Board finds the effects of his PTSD make it unlikely that he could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his PTSD.  Therefore, entitlement to a TDIU is granted.


ORDER

Entitlement to a TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


